            '
 Case: 4:18-cr-01006-SNLJ Doc. #: 71 Filed: 05/20/20 Page: 1 of 1 PageID #: 217



                            UNITED STATES DISTRJCT COURT
                            EASTERN DISTRJCT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERJCA,                  )
                                           )
                     Plaintiff,            )
                                           )
      vs.                                  )    Case No. 4:18CR01006 SNLJ
                                           )
TROY MCCOTTRELL,                           )
                                           )
                     Defendant.            )

                                          ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Noelle C. Collins (#64), filed March 18, 2020 be and is SUSTAINED,

ADOPTED and IN CORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Suppress Evidence

(Doc. #53) and Motion to Suppress Statements (Doc. #54) be DENIED.

      Dated this   ;?oftt   day of May, 2020.




                                           STEPHEN N. LIMBAGH,.
                                           UNITED STATES DISTRJCT JUDGE
